UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609)671-0980 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As of May 5, 2010, the registrant had outstanding 37,646,323 shares of common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations – Three months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows – Three months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II – OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Removed and Reserved 20 Item5. Other Information 20 Item6. Exhibits 21 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $16,212,271 and $15,788,490 ACQUIRED TECHNOLOGY, net of accumulated amortization of $16,140,214 and $15,716,446 OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred license fees Deferred revenue Total current liabilities DEFERRED LICENSE FEES STOCK WARRANT LIABILITY Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) SHAREHOLDERS’ EQUITY: Preferred Stock, par value $0.01 per share, 5,000,000 shares authorized, 200,000 shares of SeriesA Nonconvertible Preferred Stock issued and outstanding (liquidation value of $7.50 per share or $1,500,000) Common Stock, par value $0.01 per share, 50,000,000 shares authorized, 37,593,459and 36,818,440 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Unrealized (loss) gain on available-for-sale securities ) Accumulated deficit ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 3 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, REVENUE: Commercial revenue $ $ Developmental revenue Total revenue OPERATING EXPENSES: Cost of chemicals sold Research and development Selling, general and administrative Patent costs Royalty and license expense Total operating expenses Operating loss ) ) INTEREST INCOME INTEREST EXPENSE ) ) GAIN ON STOCK WARRANT LIABILITY LOSS BEFORE INCOME TAX BENEFIT ) ) INCOME TAX BENEFIT — NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING BASIC AND DILUTED NET LOSS PER COMMON SHARE The accompanying notes are an integral part of these consolidated statements. 4 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of deferred license fees and deferred revenue ) ) Depreciation Amortization of intangibles Amortization of premium and discount on investments, net ) ) Stock-based employee compensation Stock-based non-employee compensation Non-cash expense under a materials agreement Stock-based compensation to Board of Directors and Scientific Advisory Board Gain on stock warrant liability ) ) (Increase) decrease in assets: Accounts receivable Other current assets ) Other assets ) ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) Deferred license fees — Deferred revenue Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of short-term investments ) ) Proceeds from sale of short-term investments Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock — Proceeds from the exercise of common stock options and warrants — Payment of withholding taxes related to stock-based employee compensation ) ) Net cash used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The following non-cash activities occurred: Unrealized (loss) gain on available-for-sale securities ) Common stock issued to Board of Directors and Scientific Advisory Board that was earned in a previous period Common stock issued to employees that was accrued for in a previous period, net of shares withheld for taxes Common stock issued for royalties that was earned in a previous period The accompanying notes are an integral part of these consolidated statements. 5 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BACKGROUND Universal Display Corporation (the “Company”) is engaged in the research, development and commercialization of organic light emitting diode (“OLED”) technologies and materials for use in flat panel display, solid-state lighting and other product applications. The Company’s primary business strategy is to develop and license its proprietary OLED technologies to product manufacturers for use in these applications. In support of this objective, the Company also develops new OLED materials and sells those materials to product manufacturers. Through internal research and development efforts and relationships with entities such as Princeton University (“Princeton”), the University of Southern California (“USC”), the University of Michigan (“Michigan”), Motorola, Inc. (“Motorola”) and PPG Industries, Inc. (“PPG Industries”), the Company has established a significant portfolio of proprietary OLED technologies and materials (Notes 5 and 6). 2. BASIS OF PRESENTATION Interim Financial Information In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company’s financial position as of March 31, 2010, results of operations and cash flows for the three months ended March 31, 2010 and 2009. While management believes that the disclosures presented are adequate to make the information not misleading, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s latest year-end financial statements, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The results of Company’s operations for any interim period are not necessarily indicative of the results of operations for any other interim period or for the full year. Management’s Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments Cash equivalents, accounts receivable, other current assets and accounts payable are reflected in the accompanying financial statements at fair value due to the short-term nature of those instruments. See Note 4 for a discussion of short-term investments and stock warrant liability. Recent Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued guidance which will affect the revenue recognition accounting policies for transactions that involve multiple deliverables. The new guidance requires companies to allocate revenue in arrangements involving multiple deliverables based on the estimated selling price of each deliverable, even though those deliverables are not sold separately either by the company itself or other vendors. This new guidance eliminates the requirement that all undelivered elements have objective and reliable evidence of fair value before a company can recognize the portion of the overall arrangement fee that is attributable to items that already have been delivered. In the absence of vendor-specific objective evidence and third-party evidence for one or more elements in a multiple-element arrangement, companies will estimate the selling prices of those elements. The overall arrangement fee will be allocated to each element whether delivered or undelivered, based on their relative selling prices, regardless of whether those estimated selling prices are evidenced by vendor-specific objective evidence, third-party evidence of fair value or are based on the company’s judgment. The new guidance will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. However, early adoption is permitted. If a company elects early adoption and the period of adoption is not the beginning of its fiscal year, the requirements must be applied retrospectively to the beginning of the fiscal year. Retrospective application to prior years is permitted, but not required. In the initial year of application, companies are required to make qualitative and quantitative disclosures about the impact of the changes. In many 6 Table of Contents circumstances, the new guidance under these consensuses will require significant changes to a company’s revenue recognition policies and procedures, including system modifications. The Company does not expect this new guidance to have a material impact on its results of operations or financial position. In January2010, the FASB issued amended standards that require additional fair value disclosures. These amended standards require disclosures about inputs and valuation techniques used to measure fair value as well as disclosures about significant transfers, beginning in the first quarter of 2010.Additionally, these amended standards require presentation of disaggregated activity within the reconciliation for fair value measurements using significant unobservable inputs (Level 3), beginning in the first quarter of 2011. The adoption of this new guidance did not have an impact on the Company’s results of operations or financial position. In April 2010, the FASB issued guidance allowing the milestone method as an acceptable revenue recognition methodology when an arrangement includes substantive milestones. The guidance provides a definition of a substantive milestone and should be applied regardless of whether the arrangement includes single or multiple deliverables or units of accounting. The scope of this consensus is limited to the transactions involving milestones relating to research and development deliverables. The guidance includes enhanced disclosure requirements about each arrangement, individual milestones and related contingent consideration, information about substantive milestones and factors considered in the determination. The consensus is effective prospectively to milestones achieved in interim and annual reporting periods beginning after June15, 2010. Early application and retrospective application are permitted. The Company does not expect this guidance to have a material impact on its results of operations or financial position. 3. CASH, CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. The Company classifies its existing marketable securities as available-for-sale. These securities are, carried at fair market value, with unrealized gains and losses reported in shareholders’ equity. Gains or losses on securities sold are based on the specific identification method. Short-term investments at March 31, 2010 and December 31, 2009 consisted of the following: Amortized Unrealized Aggregate Fair Investment Classification Cost Gains (Losses) Market Value March 31, 2010 – Certificates of deposit $ $ $ ) $ Corporate Bonds ) U.S. Government bonds — ) $ $ $ ) $ December 31, 2009 – Certificates of deposit $ $ $ ) $ U.S. Government bonds ) $ $ $ ) $ All short-term investments held at March 31, 2010 will mature within one year. 4. FAIR VALUE MEASUREMENTS The following table provides the assets and liabilities carried at fair value measured on a recurring basis as of March 31, 2010: Fair Value Measurements, Using Total carrying value as of March 31, 2010 Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Investments $ $ $
